 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANTE LOVE,                                       No. 2:20-cv-0007 AC P
12                       Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an application to proceed

19   in forma pauperis or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity to either submit the appropriate application in support

21   of a request to proceed in forma pauperis or submit the appropriate filing fee.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Petitioner shall submit, within thirty days from the date of this order, an application in

24   support of a request to proceed in forma pauperis or the appropriate filing fee. Failure to comply

25   with this order will result in a recommendation that this action be dismissed.

26   ////

27   ////

28   ////
                                                       1
 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: January 6, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
